MEMORANDUM OPINION


No. 04-08-00534-CV


Samantha Nicole MENDEZ and Esteban G. Mendez,
Appellants

v.

Maria Guadalupe MENDEZ,
Appellee

From the County Court at Law No. 3, Bexar County, Texas
Trial Court No. 332949
Honorable David Rodriguez, Judge Presiding

PER CURIAM

Sitting: 	Alma L. López, Chief Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:   December 10, 2008

REVERSED AND REMANDED
	The parties have filed a joint motion stating that they have fully resolved and settled all issues
in dispute.  The parties request that the trial court's judgment be reversed and that the cause be
remanded for the entry of a judgment in conformity with their settlement agreement.  
	The motion is granted.  The judgment of the trial court is reversed, and the cause is remanded
for the entry of a judgment in conformity with the parties' settlement agreement.  Costs of appeal
are taxed against the parties who have incurred them.
							PER CURIAM